Citation Nr: 1702493	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  14-43 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Durham, North Carolina


THE ISSUE

Entitlement to an annual clothing allowance.

(The claim for service connection for vitiligo, to include as due to exposure to Agent Orange, or as secondary to service-connected diabetes mellitus, type II, and posttraumatic stress disorder, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 administrative decision by the Department of Veterans Affairs (VA) medical center (VAMC) in Durham, North Carolina, which denied entitlement to an annual clothing allowance.

The Veteran testified at a March 2015 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran does not require use of a prosthetic device or medication for a service-connected disability which wears and tears or causes irreparable damage to his clothing.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance are not met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

There is no dispute of any kind surrounding the facts of the case.  The claim rests, then, on the interpretation and application of the relevant law.  The duties to notify and assist do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) (holding that notice was not required where evidence could not establish entitlement to the benefit claimed).  Regardless, following receipt of the Veteran's claim for a clothing allowance in October 2013 and prior to the initial determination, VA sent the Veteran a letter notifying him and assisting him in substantiating his claim.  There is no possibility that any additional notice or development would aid the Veteran in substantiating this claim at this time.  38 U.S.C.A. §§ 5103, 5103A.  Thus, any possible deficiency of notice or of the duty to assist constitutes merely harmless error.

The Board additionally notes that additional VA treatment records have been associated with the Veteran's electronic file since issuance of the October 2014 statement of the case in this matter.  As the law, and not the facts reflected in those records, is controlling here, no waiver of initial Agency of Original Jurisdiction (AOJ) consideration is necessary.  38 C.F.R. § 20.1304 (c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Veteran alleges entitlement to an annual clothing allowance based on urinary leakage that is a residual of his service-connected prostate cancer and treatment.  He reports that after voiding his bladder he will leak additional urine.  He wears absorbent pads, but these are insufficient, and he repeatedly soils his clothing and bedding.  He has to buy new clothing and this is expensive.  While he initially noted that he also destroys his clothing based on use of creams for a skin condition, it has been explained to him that a skin condition is not service-connected, and that matter is not being considered in this decision.  At his hearing before the undersigned, the discussion focused on the above discussion of urine leakage ruining his clothing.

The applicable law and regulations provide that a Veteran is entitled to a clothing allowance when it is established that, due to a service-connected disability, he uses or wears a prosthetic or an orthopedic appliance that causes his clothing to wear out or tear, or uses a medication for a skin condition which cause irreparable damage to his garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.

The Veteran fits neither category.  He does not use an orthopedic appliance, and is not fitted with a prosthetic device, due to prostate cancer or residuals.  His absorbent pads do not qualify as either.  The condition is also not a skin condition.  As a matter of law, the Veteran cannot establish entitlement to a clothing allowance.  The Board sympathizes with the Veteran regarding impact of the urinary leakage, but the statute and regulation are clear.


ORDER

Entitlement to an annual clothing allowance is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


